Exhibit 10.35

 

FIRST HORIZON PHARMACEUTICAL CORPORATION

 

 

ACCELERATED VESTING PLAN

 

(also functioning as a Summary Plan Description)

 

 

Effective: January 24, 2006

 

--------------------------------------------------------------------------------


 

FIRST HORIZON PHARMACEUTICAL CORPORATION

 

ACCELERATED VESTING PLAN

 

Plan Document and Summary Plan Description

 

The Board of Directors of First Horizon Pharmaceutical Corporation (the
“Company”) has determined that it is in the best interest of the Company to
adopt this Accelerated Vesting Plan (the “Plan”) in order to attract and to
retain the qualified personnel needed to assist in the Company’s business.

 

This document is the Plan’s plan document, and also functions as its summary
plan description. This Plan will control in case of conflict with any other
document except as provided in Section 2.4. Throughout this Plan, the term
“Sponsor” is used when the Company is acting in its non-fiduciary capacity as
Plan sponsor and settlor. The term “Plan Administrator” is used when the Company
is acting in the limited capacity of interpreting the Plan and determining
eligibility for benefits (see Section 8 below for detailed information).

 

The Plan became effective on January     , 2006, when it received approval of
the Company’s Board of Directors. Even if the Plan expires or is terminated, the
Sponsor will thereafter honor any vested but unpaid benefits under the Plan
(subject to Section 8 below). References to Sponsor, the Company, and their
affiliates also refer to any successor to their interests.

 

1.             Plan Eligibility. Participants in the Plan as of January     ,
2006 (the “Participant Date”) are listed on Exhibit A (each a “Participant”) and
will be eligible for certain severance benefits described in Section 2. Any
employee hired after the Participant Date will only be a Participant if approved
by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”). The Compensation Committee of the Company’s Board of
Directors shall have the absolute discretion and authority to determine the
Participants.

 

2.             Severance Benefits

 

2.1.         Amount and Conditions

 

A Participant who experiences a Triggering Event (defined below) and executes
any agreement that the Sponsor may, in its discretion, require pursuant to
Section 2.3, will become vested in the right to receive the following “Severance
Benefit”:

 

(a)  If the Triggering Event is a Change in Control, such Participant shall
become 100% vested in any stock option, restricted stock, or other stock-based
award received from the Company or its affiliates.

 

(b)  If the Triggering Event is other than a Change in Control, such Participant
shall receive credit for one year of additional vesting for purposes of
determining vested interest in any stock option, restricted stock, or other
stock-based award that the Participant has received from the Company or its
affiliates, except as Participant’s employment agreement with the Company, if
any, may provide for greater vesting benefits.

 

If a Participant’s employment with the Company is terminated for any reason
other than a Triggering Event, Participant will not be eligible for any benefits
under this Plan.

 

2.2.         Definitions

 

2.2.1.      “Triggering Event” means any of the following:

 

--------------------------------------------------------------------------------


 

(a)           Participant’s death;

 

(b)           the Company’s termination of Participant’s employment with or
service to the Company without Cause;

 

(c)           the occurrence of a Change in Control; and

 

(d)           the Participant’s termination of Participant’s employment with or
service to the Company for Good Reason.

 

2.2.2.      “Cause” means that:  (a) Participant shall have been convicted of,
or shall have pleaded guilty or nolo contendere to, any felony or a crime
involving dishonesty, fraud or moral turpitude; (b) Participant shall have
repeatedly refused to follow the lawful direction of the Company’s Board of
Directors or supervising officers; (c) Participant shall have engaged in acts of
fraud, embezzlement, theft, misappropriation of funds, breach of fiduciary duty
or other act of dishonesty against the Company; (d) Participant shall have been
grossly negligent or shall have engaged in willful misconduct in the discharge
of Participant’s duties and/or responsibilities.

 

2.2.3.      “Change in Control” shall be deemed to have occurred upon the
following:

 

(a)           the acquisition (other than by a direct purchase of shares from
the Company or pursuant to any action or transaction or series of related
actions or transactions approved in advance by the Board) by any “person,”
including a “syndication” or “group,” as those terms are used in
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of securities representing 20%
or more of the combined voting power of the Company’s then outstanding voting
securities, which is any security that ordinarily possesses the power to vote in
the election of the board of directors of a corporation without the happening of
any precondition or contingency;

 

(b)           the Company is merged or consolidated with another corporation and
immediately after giving effect to the merger or consolidation less than 80% of
the outstanding voting securities of the surviving or resulting entity are then
beneficially owned in the aggregate by (x) the shareholders of the Company
immediately prior to such merger or consolidation, or (y) if a record date has
been set to determine the shareholders of the Company entitled to vote on such
merger or consolidation, the shareholders of the Company as of such record date;

 

(c)           if at any time during a calendar year a majority of the directors
of the Company are not persons who were directors at the beginning of the
calendar year; or

 

(d)           the Company transfers substantially all of its assets to another
corporation which is less than 80% owned by the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not mean any
acquisition by any “person,” including a “syndication” or “group,” as those
terms are used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, of
securities representing 20% or more of the combined voting power of the
Company’s then outstanding voting securities with respect to any person who owns
such outstanding voting securities at the time of the effectiveness of this
Plan, provided such person does not thereafter acquire any additional voting
securities that in the aggregate exceed more than 2% of the combined voting
power of the Company’s then outstanding voting securities.

 

2

--------------------------------------------------------------------------------


 

2.2.4.      “Good Reason” means the occurrence of any one or more of the
following events which continues uncured for a period not less than thirty (30)
days following written notice given by the Participant to the Company within
fifteen (15) days following the occurrence of such event:

 

(a)           any material breach of Participant’s employment agreement, if any,
with the Company;

 

(b)           any failure to continue the Participant as an executive officer of
the Company provided that Participant is or becomes an executive officer;

 

(c)           any Company requirement that Participant performs his services to
the Company primarily at a location outside of metropolitan Atlanta, Georgia; or

 

(d)           the reduction of Participant’s salary below the amount established
in Participant’s employment agreement, if any.

 

2.3.         Agreements Precedent to Collecting Benefits. As a condition
precedent to the vesting of a Participant’s right to collect any benefits
pursuant to this Plan, the Participant must execute all of the following
agreements (in a form satisfactory to the Sponsor, subject to the Sponsor’s sole
and absolute discretion to waive the execution of any agreement):

 

2.3.1.      a general release of any and all past, present, or future claims
(whether or not such claims relate to the Plan) that the Participant may have
against the Company, its subsidiaries and affiliates, and their officers,
directors, employees and agents, and a covenant not to bring any action in
respect of any claim so released;

 

2.3.2.      an agreement not to make disparaging comments (whether orally or in
writing) regarding the Company or its subsidiaries and affiliates, its officers
and employees, its products and services, or any other aspect of the Company’s
business either during or following termination of your employment with the
Company; and

 

2.3.3.      an agreement that the Participant will not, without the prior
written consent of the Company, disclose to any entity or person any information
which is treated as confidential by the Company (“Confidential Information”),
and is not generally known or available to the public, provided, that you
may make disclosures of such Confidential Information to the extent required by
law or legal process. The term “Confidential Information” includes:

 

(a)           information regarding the business methods, business policies,
procedures, techniques, business or strategic plans, trade secrets, pricing
policies, or other processes of or developed by the Company;

 

(b)           any names and addresses of customers or clients, and any data on
or relating to past, present or prospective customers or clients;

 

(c)           formulae, inventions, research or development projects or results,
or other knowledge developed by the Company; and

 

(d)           any other confidential information relating to or dealing with the
business operations or activities of the Company; made known to you or learned
or acquired by you while in the employ of the Company, which is not generally
known to others outside the Company, whether written or otherwise, regarding
earnings, plans, strategies, prospective and executed contracts and other
business arrangements.

 

3

--------------------------------------------------------------------------------


 

2.3.4.      Participant’s agreement, upon termination of employment, to promptly
return all property of the Company, to reimburse the Company for any personal
telephone calls, credit card charges and other expenses, and Participant’s
payment of all amounts due to the Company.

 

Notwithstanding any other provision of the Plan, Participant will not be treated
as having satisfied the requirements of this Section 2.3 unless (a) Participant
executes any one or more of the above agreements that the Sponsor may for any
reason require, (b) Participant delivers such agreements to the person, and
within the time period, prescribed in such agreement, and (c) Participant does
not make a legally valid revocation of such agreement.

 

2.4.         Pre-existing Plans

 

Notwithstanding anything in this Plan to the contrary, Section 12 of the
Company’s 2002 Stock Plan and Section 12 of the Company’s 2003 Stock Plan, and
not this Plan (including Section 2.1 hereof) shall govern the vesting of options
and stock awards granted under the 2002 Stock Plan and 2003 Stock Plan,
respectively, in the event of a Change in Control.

 

3.             Taxes

 

Taxes will be withheld from each Participant’s Severance Benefits to the extent
the Plan Administrator determines that this is required by law.

 

4.             Relation to Other Plans and Agreements

 

Any Severance Benefits that a Participant receives will be in addition to any
other benefits to which a Participant is entitled by Company policy or the law.
No Severance Benefits will be taken into account for purposes of determining
benefits under other Company benefit plans, retirement or pension plans, 401(k)
plans, or similar retirement arrangements. All such plans or similar
arrangements, to the extent inconsistent with this Plan, are hereby so amended.

 

5.             Claims Procedures

 

5.1.         Formal Claims Typically Not Required

 

Typically, you will not need to present a formal claim to receive the Severance
Benefits payable under this Plan.

 

5.2.         Disputes

 

If any person believes that Severance Benefits are being denied improperly, that
the Plan is not being operated properly, that fiduciaries of the Plan have
breached their duties, or that the Participant’s legal rights are being violated
with respect to the Plan, the Participant must file a formal claim with the Plan
Administrator within the time period set forth in Section 5.3. The Plan
Administrator will handle all such claims in accordance with the procedures set
forth in Section 5.4. This requirement applies to all claims that any person has
with respect to the Plan, including claims against fiduciaries and former
fiduciaries, except to the extent the Plan Administrator determines, in its sole
discretion, that it does not have the power to grant all relief reasonably being
sought by the Participant.

 

5.3.         Time for Filing Claims

 

A formal claim must be filed within ninety (90) days after the date the
Participant first knew or should have known of the facts on which the claim is
based (or, if earlier, the date that is one hundred twenty (120) days after your
employment terminates for any reason), unless the Sponsor in writing consents
otherwise. The Plan

 

4

--------------------------------------------------------------------------------


 

Administrator will provide a Participant, on request, with a copy of the claims
procedures established under Section 5.4. If a Participant files an untimely
claim, no Severance Benefits of any kind shall be payable under the Plan.

 

5.4.         Procedures

 

5.4.1.      If the Plan Administrator does not offer a Participant the payment
of Severance Benefits under this Plan within ten (10) days after the occurrence
of a Triggering Event, the Participant must file a claim for benefits on a
form prescribed by the Plan Administrator and within the time frame set forth in
Section 5.3 above. If the Participant’s claim for a benefit is wholly or
partially denied, the Plan Administrator will furnish the Participant with a
written notice of the denial. This written notice must be provided to the
Participant within a reasonable period of time after the receipt of the
Participant’s claim by the Plan Administrator (generally within thirty (30) days
after the occurrence of a Triggering Event). Written notice of denial of a claim
must contain the following information:

 

(a)           the specific reason or reasons for the denial;

 

(b)           a specific reference to those provisions of the Plan on which such
denial is based;

 

(c)           a description of any additional information or material necessary
to perfect the Participant’s claim, and an explanation of why such material or
information is necessary; and

 

(d)           a copy of the appeals procedures under the Plan and the time
limits applicable to such procedures, including a statement of the Participant’s
right to bring a civil action under Section 502(a) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) following an adverse
determination of the Participant’s claim.

 

5.4.2.      If the Participant’s claim has been denied, and the Participant
wishes to submit his or her request for a review of his or her claim, the
Participant must follow the following Claims Review Procedure:

 

(a)           Upon the denial of a claim for benefits, the Participant may file
a request for review of the claim, in writing, with the Plan Administrator;

 

(b)           The Participant must file the claim for review not later than
sixty (60) days after the Participant has received written notification of the
denial of the claim for benefits;

 

(c)           The Participant has the right to review and obtain copies of all 
relevant documents relating to the denial of the claim and to submit any issues
and comments, in writing, to the Plan Administrator;

 

(d)           If the Participant’s claim is denied, the Plan Administrator must
provide the Participant with written notice of this denial within sixty (60)
days after the Plan Administrator’s receipt of the Participant’s written claim
for review.

 

5.4.3.      The Plan Administrator’s decision regarding the Participant’s claim
for review will be communicated to the Participant in writing, and if the
Participant’s claim for review is denied in whole or part, the decision will
include:

 

(a)           the specific reason or reasons for the denial;

 

5

--------------------------------------------------------------------------------


 

(b)           specific references to the pertinent provisions of the Plan on
which the decision was based; and

 

(c)           a statement that the Participant may receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant to the Participant’s claim for benefits.

 

6.             Plan Administration

 

6.1.         Discretion. The Plan Administrator is responsible for the general
administration and management of the Plan and shall have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
discretion to interpret and apply the provisions of the Plan and to determine
all questions relating to eligibility for Plan benefits. The Plan Administrator
and all Plan fiduciaries shall have the discretion to interpret or construe
ambiguous, unclear, or implied (but omitted) terms in any fashion they deem to
be appropriate in their sole and absolute discretion, and to make any findings
of fact needed in the administration of the Plan. The validity of any such
interpretation, construction, decision, or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious.

 

6.2.         Finality of Determinations. Unless arbitrary and capricious, all
actions taken and all determinations by the Plan Administrator or by Plan
fiduciaries will be final and binding on all persons claiming any interest in or
under the Plan. To the extent the Plan Administrator or any Plan fiduciary has
been granted discretionary authority under the Plan, the Plan Administrator’s or
Plan fiduciary’s prior exercise of such authority will not obligate it to
exercise its authority in a like fashion thereafter.

 

6.3.         Drafting Errors. If, due to errors in drafting, any Plan provision
does not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent (by the Sponsor or the Plan
Administrator, as the case may be), or as determined by the Plan Administrator
in its sole and absolute discretion, the provision shall be considered ambiguous
and shall be interpreted by the Plan Administrator and all Plan fiduciaries in a
fashion consistent with its intent, as determined in the sole and absolute
discretion of the Plan Administrator (but with regard to the intent of the
Sponsor as settlor).

 

6.4.         Scope. This Section may not be invoked by any person to require the
Plan to be interpreted in a manner inconsistent with its interpretation by the
Plan Administrator or other Plan fiduciaries.

 

7.             Costs, Indemnification, and Reimbursement for Litigation Expenses

 

7.1.         All costs of administering the Plan and providing Plan benefits
will be paid by the Company.

 

7.2.         To the extent permitted by applicable law and in addition to any
other indemnities or insurance provided by the Company, the Company will
indemnify and hold harmless its (and its affiliates’) current and former
officers, directors, employees, and agents against all expenses, liabilities,
and claims (including legal fees incurred to defend against such liabilities and
claims) arising out of their discharge in good faith of their administrative and
fiduciary responsibilities with respect to the Plan. Expenses and liabilities
arising out of willful misconduct will not be covered under this indemnity.

 

8.             Plan Amendment and Termination; Limitation on Employee Rights;
Conditions of Receipt of Severance Benefits

 

8.1.         Sponsor May Amend or Terminate the Plan. Subject to subsection 8.2,
the Sponsor, acting through its Board of Directors or its delegate, has the
right in its sole and absolute discretion to amend the Plan, to extend its term,
or to terminate the Plan, prospectively.

 

6

--------------------------------------------------------------------------------


 

8.2.         Application of Amendment or Termination of the Plan.
Notwithstanding the foregoing, any amendment or termination of the Plan that
occurs on or after the Participation Date will only apply to those Participants:

 

8.2.1.      who consent individually and in writing to the amendment or
termination of the Plan; or

 

8.2.2.      whose vested Severance Benefit is not adversely affected by such
amendment or termination.

 

8.3.         No Right to Continued Employment. This Plan shall not give any
employee the right to be retained in the service of the Company, and shall not
interfere with or restrict the right of the Company to discharge or retire the
employee for any lawful reason.

 

9.             Governing Law. This Plan is not a welfare plan subject to ERISA.
The laws of the State of Georgia (excluding its choice of laws principles) shall
govern this Plan.

 

FIRST HORIZON PHARMACEUTICAL CORPORATION

 

 

By:

/s/ Patrick Fourteau

 

 

Patrick Fourteau, President

 

and Chief Executive Officer

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Initial Participants

 

Michael Mavrogordato

 

Leslie Zacks

 

Sam Gibbons

 

--------------------------------------------------------------------------------